internal_revenue_service number release date index number ------------------------------- -------------------------- ---------------------- -------------------------- ----------- in re ---------------------------- ---------------------- -------------------------- ------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc intl br1 plr-129038-04 date february ty ------- ty ------- a country b year year year date c dear ------------ ----------------------- ------------------------ --------------------- ------- ------- ------- ---------------- this is in response to a letter dated -------------------requesting a ruling that a’s the rulings contained in this letter are based upon information and loss of united_states citizenship status expatriation did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the information submitted for consideration is substantially as set forth below a acquired united_states citizenship at birth in year both of a’s parents are u s citizens a met his wife a citizen of country b while a student in country b and in year a moved to country b to live with his wife a has been a resident of country b since year and is fully subject_to tax on his worldwide income there in year a applied for and was granted citizenship in country b a relinquished his citizenship expatriated at the american embassy office in country b on date c on the date of a's expatriation his net_worth exceeded the applicable_amount set forth in sec_877 plr-129038-04 sec_877 generally provides that a citizen who loses u s citizenship or a u s long-term_resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 10-year period immediately preceding the close of the taxable_year will be taxed under sec_877 and the special rules of sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes a former u s citizen or former u s long-term_resident whose net_worth or a former u s citizen or former u s long-term_resident will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 if the individual's average income_tax_liability or the individual's net_worth on the date of expatriation exceed certain thresholds see sec_877 sec_2107 and sec_2501 average tax_liability exceeds these thresholds however will not be presumed to have a principal purpose of tax_avoidance if that former person is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s citizenship for the secretary's determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 former u s citizen or u s long-term_resident whose net_worth or average tax_liability exceeds the applicable thresholds will not be presumed to have a principal purpose of tax_avoidance if that former citizen or former resident is described within certain categories and submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes under notice_98_34 1998_2_cb_29 modifying notice_97_19 1997_1_cb_394 a a is eligible to request a ruling under sec_877 because he is an individual who for each year in the 10-year period ending on the date of loss of united_states citizenship was present in the united_states for days or less see sec_877 notice_98_34 requires that certain information be submitted with a request for a ruling that an individual’s expatriation did not have for one of its principal purposes the avoidance of u s taxes modified by notice_98_34 including additional information requested by the service after review of the submission a submitted all of the information required to be submitted by notice_97_19 as plr-129038-04 accordingly based solely on the facts submitted and the representations made we conclude that a has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 therefore a will not be presumed under sec_877 as having had as one of his principal purposes for expatriating the avoidance of u s taxes we further conclude that a will not be treated under sec_877 as having had as one of his principal purposes for expatriating the avoidance of u s taxes because the information submitted clearly establishes the lack of a principal purpose to avoid taxes under subtitle a or b of the code except as expressly provided herein no opinion is expressed or implied a copy of this letter must be attached to a’s u s income_tax return for the year in concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to a’s u s tax_liability for taxable periods prior to his expatriation or for taxable periods after his expatriation under sections of the code other than sec_877 sec_2107 and sec_2501 which a obtained the ruling whether or not a is otherwise required to file a return the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this sincerely elizabeth u karzon chief branch office of associate chief_counsel international
